Citation Nr: 0512502	
Decision Date: 05/06/05    Archive Date: 05/18/05	

DOCKET NO.  02-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2000 rating decision of the 
VARO in Louisville, Kentucky, that denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  The competent and probative medical evidence establishes 
that the veteran's skin disorder has not been linked to 
active service on any basis, including as secondary to 
herbicide exposure.


CONCLUSION OF LAW

Any current skin disorder was not incurred in or aggravated 
by the veteran's active service, nor may the disorder be 
presumed to be due to herbicide exposure during service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  This law redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions when necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The recent United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 407 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  This requirement was met by the 
November 2001 communication to the veteran in which he was 
told of VA's duty to assist him in obtaining evidence for his 
claim.  He was further informed what the evidence had to show 
to establish entitlement.  He was further told of the 
information or evidence needed from him and he was told what 
was being done to help with his claim.  The requirements of 
notice set forth in Pelegrini reflect that VCAA notice 
consistent with the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

As referred to above, the November 2001 communication from 
the RO informed the veteran of VA's duty to assist him in 
obtaining evidence and what evidence was needed from him to 
establish entitlement to the benefits sought.  He was also 
informed as to exactly what evidence was of record and that 
he was to tell VA about any additional information or 
evidence that he wanted VA to try to get for him.  Although 
the VCAA notice letter that was provided to him did not 
specifically contain the "fourth element," the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In this regard, the 
RO has also informed him in the October 2000 rating decision, 
the August 2002 statement of the case, and supplemental 
statements of the case in November 2002, February 2003 and 
again in February 2003 of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate the claim.

All that VCAA requires is that the duty to notify is 
satisfied and that the claimant is given the opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
the essence of the four content requirements of the VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  VA medical records and private 
medical records are in the claims file and have been reviewed 
by both the RO and the Board in connection with the claim.  
Communications from the Department of the Air Force with 
regard to alleged chemical exposure in Guam are of record and 
contact was made by the RO with the Assistant to the Chief, 
Air Force Health Studies (Agent Orange) in an effort to 
obtain information regarding Agent Orange exposure.  The 
Board finds that formal VA examination is not warranted in 
this case because there is no reasonable possibility that a 
VA examination would substantiate the veteran's claim.  In 
this case, the issue is whether his skin disorder is 
secondary to herbicide exposure in service.  Here, there is 
no evidence of a skin disorder in service, and no competent 
evidence that currently diagnosed skin disease may be related 
to any event, injury or disease in service.  Consequently, an 
examination or a medical opinion is not indicated.  
Development has been accomplished to the extent possible and 
VA's duties to notify and assist are met.  Hence, the Board 
finds it proper to proceed with appellate review at this 
time.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of the disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases (including, as 
pertinent here, chloracne or other acneform disease 
consistent with chloracne) which are attributable to Agent 
Orange exposure for veterans who served in Vietnam from 
January 1962 through May 1975.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.

"Service in Vietnam" includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved the duty or visitation in Vietnam.  38 C.F.R. § 
3.313(a).  In McCartt v. West, 12 Vet. App. 164 (1999), the 
Court specifically found that in accordance with 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran must have 
had actual service in the Republic of Vietnam during a 
specified period and must have a confirmed diagnosis of a 
disease specifically found to be causally related to 
herbicide exposure before a veteran could be presumed to have 
been exposed to Agent Orange (or other herbicides found in 
Vietnam).  McCartt at 168.

Certain chronic diseases (including as here applicable 
chloracne) may be presumed to have been incurred in service 
if manifested to a compensable degree during a specified 
presumptive period after service (one year for chloracne).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F. 3d. 1039 (Fed. 
Cir. 1999); Ramey v. Brown, 9 Vet. App. 40 (1996), affirmed 
sub nom Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The use of the word "possible" 
makes an opinion speculative in nature.  See Bostain v. West, 
11 Vet. App. 124 (1998).

If all the evidence is in relative equipoise, the benefit of 
the doubt shall be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) and a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  See also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran meets the first requirement to prevail on a claim 
for entitlement to general service connection; that is, he 
has the disability at issue claimed as a skin disorder.

However, he does not satisfy the other two requirements for 
prevailing in a claim for general service connection.  In 
this regard, the Board notes that a skin disorder was not 
shown in service or for years thereafter.  Thus, entitlement 
to service connection on a direct or presumptive basis with 
application of general criteria is not warranted.

The veteran argues that his development of a skin disorder is 
attributable to his herbicide exposure in connection with his 
service in Guam in connection with his work loading, 
unloading, and stockpiling drums full of Agent Orange and 
other hazardous materials.  The veteran was diagnosed with 
skin cancer years following service and he believes that the 
etiology was the exposure he got by work he did while 
assigned to Anderson Air Force Base in Guam hauling steel 
drums of chemicals.  The veteran's records do not reflect 
that he had service in the Republic of Vietnam as that 
service is defined for the purpose of establishing 
presumption of exposure to herbicides set forth in 38 C.F.R. 
§§ 3.307, 3.309.  The substantial quantity of medical records 
and correspondence submitted in support of his claim confirm 
this.

Unfortunately, the applicable law and interpretation thereof 
by VA do not permit a favorable determination of his claim.  
While he did in fact serve during the Vietnam Era, his 
service never involved duty or visitation in the Republic of 
Vietnam.

Several different private physicians have advised that the 
veteran has disabilities, including melanoma.  However, their 
statements are predicated entirely on the veteran's 
subjectively provided history that is not substantiated by 
the evidentiary record.

The Board is obligated to determine the credibility and 
probative value of the comments from the physicians as 
evidence to be used in adjudicating the appeal.  Under the 
Court's case law, the Board must analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  The Board has the "authority 
to discount the weight and probative evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Brown, 125 F. 3d. 1477, 1481 
(Fed. Cir. 1997).

The Court has held that medical evidence must be more than 
speculative.  Bostain v. West, 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. 
App 609, 611 (1992).  Moreover, the Court has held that where 
a physician has given no supporting evidence for his or her 
conclusion, it is of limited probative value.  See Bloom v. 
West, 12 Vet. App. 185 (1999).

The Board is not able to accept the opinions from the private 
physicians as they have been based solely on history provided 
by the veteran, a history that is not substantiated by the 
evidence of record.  While the veteran believes that he was 
exposed to Agent Orange during the performance of his duties 
while stationed at Anderson Air Force Base in Guam, there 
exists no verification of such exposure, and, the veteran 
himself was never in Vietnam.

Where the determinative issue involves a question of medical 
causation or medical diagnosis, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1998).  The evidence does not reflect that the veteran 
currently possesses required specialized medical training 
and/or knowledge, nor is it contended otherwise.

The evidence of record includes an August 1999 communication 
from the Chief of Occupational Medicine, Air Force Medical 
Operation Agency, Office of Surgeon General, Headquarters, 
United States Air Force, Washington, DC.  It was indicated 
that, prior to the creation of the Occupational Safety and 
Health Administration, the Department of Defense did not keep 
detailed exposure records.  It was indicated that, since the 
veteran's temporary duty to Guam occurred prior to 1971, the 
Department of the Air Force would not have maintained any 
individual exposure/health records.

In an October 1999 communication, an individual at the 
Headquarters Human Systems Wing (AFMC) Brooks Air Force Base, 
Texas, stated there was no centralized single source database 
maintained within the Air Force for service members who may 
have been exposed to chemicals.  Research was performed based 
upon the duty location where the veteran served.  One report 
was located "68 M-12, Medical, Dental, and Veterinary X-ray 
protection survey that was performed at Anderson AFB, Guam.  
No other information was found in the years 1967 or 1968."

The record also includes a November 4, 2002, report of 
contact between an employee of the Louisville RO and the 
assistant to the Chief, Air Force Health Studies, Agent 
Orange.  Reference was made to previous contacts in June 2002 
and August 2002.  The report cited (68 M-12) contained no 
information on Agent Orange exposure.  The assistant to the 
Chief "stated that there are no known exposures to Agent 
Orange in Guam at Anderson AFB."

The Board is aware of statements from service comrades and 
has studied pictures sent by the veteran.  However, the buddy 
statements are similar to the veteran's own statements in 
that they have no real probative value.  This is because the 
individuals are not competent to address causation or 
etiology of any current problems the veteran might be 
experiencing because of their status as laypersons.  Espiritu 
v. Derwinski, 2 Vet. App 492, 494 (1992).  The pictures the 
veteran has submitted show rows of drums, but there is no 
indication that they contain Agent Orange.  It is not clear 
from the pictures what exactly is in the drums.

The Board's application of the pertinent governing laws and 
regulations does not permit a grant of entitlement to service 
connection for a skin disorder on any basis, including 
secondary to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


